DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and argument of 6/2/21 are entered.
Claims 1, 2, 4-7, 9, 10, 13, 16, 18, 19, 21, 22, 27, and 28 are amended.
Claims 3, 8, and 15 are canceled.
Claims 29 and 30 are newly added.
	Claims 1, 2, 4-7, 9-14, and 16-30 are pending as originally-filed, and are considered herein.

Claim status, Canceled Claims
	In light of the cancelation of Claims 3, 8, and 15, all objections/rejections thereto, are withdrawn.

Specification
	The objection is withdrawn, due to the amendment to the specification, providing the present status of the parent non-provisional application.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The advisory that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, is withdrawn due to the amendment..
The advisory that should claim 4 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, is withdrawn due to the amendment.


Claim Objections
In light of the amendment, the objection to Claim 6 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In light of the amendments, the rejections of Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

While the other bases of the written description are withdrawn, Claims 1, 2, 4-7, 9-14, and 16-30 are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are drawn to generic interaction domains (e.g., Claim 1).  The interaction domain binds a second RBP, and is present I the middle of an N-terminal domain of a first RBP of a lambda-like bacteriophage, and a C-terminal domain from a different RBP.	
	The specification describes that “An interaction domain is a polypeptide whose function mediates the association of one biological molecule, e.g., a protein, to another molecule.  As a non limitating [SP?] example, the biological molecule can be a protein, a part of a protein, a carbohydrate, a lipid and a nucleic acid.” (Paragraph 65.)  Further, the IDs may be naturally occurring bacteriophage IDs, derived from non-bacteriophage polypeptides, or derived recombinantly (Paragraph 66).  The Examples demonstrate several IDs, covalently linked to the the N-terminal side of the C-terminal RBP.  When the ID’s N-terminus is also shown, covalently linked to the C-terminal side of the N-terminal portion of the then-chimeric RBP.
	The remaining problem is that there is absolutely no description in the specification, for any particular N and C terminus, as to how the interaction domain is supposed to bind, covalently, or non-covalently, to join these two domains, except for the case where the domain is covalently bound, as a protein, to each terminus, and in this instance, it is limited to naturally-occurring domains.  So, first we have a problem of what the interaction domain looks like if it is not protein, but instead is Applicant’s described “carbohydrate, a lipid and a nucleic acid” (paragraph 65).  Still further, which N-terminus and which C-terminal domains require what type of structure to bind to a generic carbohydrate, lipid, or nucleic, either covalently or non-covalently, and how do they then bind to the other half (C or N terminal domain), and what structure is required for such binding, either covalently or non-covalently?
	The problem with this is that the N-terminus is shown to mediate the function of binding to the bacteriophage, to provide for the binding to the rest of the bacteriophage, while the C-terminus provides for the actual bacteria-binding function (e.g., Figure 7A).  Additional embodiments demonstrate the poly-C-terminal RBP binding, providing for a wider range of bacteria types to be bound (e.g., Figure 9).
	Applicant only provides a few examples of naturally-occuring RBPs, in each case covalently bound to the C-terminus of the N-terminal RBP region, or the N-terminus of the C-terminal side of the RBP covalently, through protein sequence.  However, there exist approximately 1031 bacteriophage types (e.g., Author(s) unknown, https://en.wikipedia.org/wiki/Bacteriophage, Wikimedia Foundation, Inc., San Fransisco, CA, downloaded 11/5/2020, 16 pages as printed).  Given this, and the limited description in the specification and art, it is not known which bacterial RBPs could be utilized, to provide RBP fusions that will bind for any particular ID.
	Thus, the Artisan would not have understood Applicant to have been in possession of more than protein interaction domains, formed as single continuous sequence of protein.
Response to argument – written description
	Applicant’s argument of 6/2/21 has been considered but is not found persuasive.
	Applicant argues that they have limited the claims to being between the N and C terminal domains.
	Such is persuasive, but the claims are not limited to protein sequences.  The rejection is held on the basis of non-protein IDs.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In light of the amendment, the rejections of Claim(s) 1, 2, 13, 14, 24 and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Golomidova, et al. (2016) “Branched Lateral Tail Fiber Organization in T5-like Bacteriophages DT57C and DT571/2 is revealed by Genetic and Functional analyses”, Viruses, 8(26): 1-21, are withdrawn.
To wit, the stfs are not n-terminal, and c-terminal fusions from distinct stfs.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633